


110 HR 6990 IH: Independent Fannie Mae and Freddie Mac

U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6990
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2008
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish the Independent Fannie Mae and Freddie Mac
		  Investigative Commission to investigate the actions of officers and directors
		  at Fannie Mae and Freddie Mac responsible for making the decisions that led to
		  the enterprises’ financial instability and the subsequent Federal
		  conservatorship of such enterprises, and any financial gains that accrued to
		  such officers and directors.
	
	
		1.Short titleThis Act may be cited as the
			 Independent Fannie Mae and Freddie Mac
			 Investigative Commission Act.
		2.FindingsCongress finds the following:
			(1)The United States
			 has suffered tremendously from the irresponsible and unchecked growth of the
			 mortgage industry which proliferated under the policies of Fannie Mae and
			 Freddie Mac.
			(2)The Federal
			 conservatorship of Fannie Mae and Freddie Mac may cost the American people a
			 minimum of $200,000,000,000, and potentially $2.4 trillion, making it
			 potentially the largest financial bailout in our Nation's history.
			(3)The American
			 people, forced to shoulder the financial burden of the bailout, deserve to know
			 what went wrong and why.
			(4)Any executive
			 officers and members of the boards of directors at Fannie Mae and Freddie Mac
			 who may have exercised poor judgment or committed wrongdoing should be held
			 accountable for such judgments and actions.
			(5)In June 2003, Freddie Mac disclosed that it
			 had misstated its earnings by roughly $5 billion between the years 2000 and
			 2002 to smooth the appearance of quarterly volatility in earnings and to meet
			 Wall Street expectations.
			(6)In December 2004,
			 the Securities and Exchange Commission found that Fannie Mae had violated
			 accounting rules and needed to restate its earnings by recording a loss of up
			 to $9 billion from 2001 to 2004 based on board policies established prior to
			 that period.
			(7)The shareholders
			 of Fannie Mae and Freddie Mac and the employees and directors of the boards of
			 these enterprises have enjoyed large dividends, bonuses, salaries, and other
			 compensation based on policies and practices that may have been misguided or
			 fraudulent.
			(8)In 2007, former Freddie Mac Chairman and
			 Chief Executive Richard Syron alone received nearly $18,300,000 in
			 compensation, despite the fact that the enterprise’s stock lost half its
			 value.
			(9)Last year, former Fannie Mae President and
			 Chief Executive Daniel Mudd received compensation valued at $11,600,000.
			(10)Previous
			 investigations of Fannie Mae and Freddie Mac have focused on accounting fraud,
			 but there have not been any investigations on the policies and decisions that
			 contributed to and exacerbated our Nation's housing crisis and financial
			 collapse of these corporations.
			(11)According to the Office of Federal Housing
			 Enterprise Oversight, regulation allowed Freddie Mac and Fannie Mae to
			 overleverage and operate with just $83.2 billion of capital at the end of 2007,
			 even though it supported $5.2 trillion of debt and guarantees.
			(12)Although the
			 executive officers of Fannie Mae and Freddie Mac have come under scrutiny,
			 their boards of directors have been held harmless throughout the Nation's
			 housing crisis, despite having the authority to create, influence, and vote for
			 the policies of such enterprises.
			(13)The involvement
			 of the boards of directors in the policies of Fannie Mae and Freddie Mac has
			 been shrouded in secrecy, as their policymaking decisions have not been
			 publicly disclosed, despite the public protections and benefits their
			 enterprises receive.
			(14)There is a need to fully understand what
			 went wrong in the management of Fannie Mae and Freddie Mac and the misguided,
			 potentially fraudulent board policies and practices that ultimately led to the
			 Federal conservatorship of such enterprises so that similar mistakes will not
			 be repeated in the future.
			3.EstablishmentThere is established a commission to be
			 known as the Independent Fannie Mae and Freddie Mac Investigative
			 Commission (in this Act referred to as the Commission).
			 The Commission shall function upon the legislation being signed by the
			 President of the United States and will conduct its investigations for a period
			 of two years, issuing a final report upon completion with necessary hearings
			 and assembly of related records for the period following the savings and loan
			 crisis of the 1980s to the present.
		4.Duties of the
			 CommissionThe Commission
			 shall investigate, determine, and make recommendations with respect to the
			 following:
			(1)The policies,
			 practices, and board decisions of Fannie Mae and Freddie Mac from the 1990s
			 through the present that led to the enterprises’ financial instability and the
			 subsequent Federal conservatorship of such enterprises.
			(2)Fannie Mae and
			 Freddie Mac’s involvement, if any, in the creation and proliferation of the
			 securitized mortgage instrument, and how such instrument affected the solvency
			 of such enterprises.
			(3)The role of the
			 boards of directors of Fannie Mae and Freddie Mac in developing the accounting
			 and financial risk policies of such enterprises, particularly as they relate to
			 subprime mortgages and the international securitization of mortgages.
			(4)The actions of
			 each board member or members, executive officer or officers, or the board
			 member or members and executive officer or officers responsible for making the
			 financial decisions to grow such enterprises’ portfolios of subprime mortgage
			 loans.
			(5)The board member or members, executive
			 officer or officers, or the board member or members and executive officer or
			 officers responsible for making the decisions that may have encouraged the
			 proliferation of the subprime mortgage industry.
			(6)The decisions that
			 contributed to the overvaluation of risky mortgage investments in the stock
			 market and to the growth of the subprime mortgage industry.
			(7)The annual
			 compensation, stock options, and other financial benefits that accrued to each
			 of Fannie Mae and Freddie Mac's executive officers and members of their boards
			 of directors from 1990 to 2008.
			(8)The board members,
			 if any, who financially benefitted from their appointment to either board of
			 directors and/or through the decisions of such board.
			(9)The tracking of
			 political contributions to Presidential and congressional elections and
			 campaign funds that served to influence U.S. housing policy by board members,
			 officers, and employees.
			(10)The appropriate
			 role of Fannie Mae and Freddie Mac in the U.S. housing market nationwide and
			 regionally.
			(11)Such other
			 matters that the President or the Congress may place before the
			 Commission.
			(12)The Commission
			 shall possess full subpoena power and authority to hire necessary staff to
			 conduct its affairs.
			5.Membership
			(a)Number and
			 appointmentThe Commission shall be composed of 9 members
			 appointed by the President as follows:
				(1)One member who
			 shall serve as the Chairperson, shall be appointed with the advice of the
			 Senate.
				(2)Eight members, not
			 more than four of whom shall be members of the same political party, to be
			 appointed based on recommendations from the Speaker and the minority leader of
			 the House of Representatives, and the majority leader and minority leader of
			 the Senate, who shall each submit the names of two recommended candidates to
			 the President.
				(b)TermsEach
			 member shall be appointed for the life of the Commission.
			(c)VacanciesA
			 vacancy on the Commission shall be filled in the manner in which the original
			 appointment was made for the remainder of that term. If there is a vacancy in
			 the Chair of the Commission, the remaining members of the Commission may choose
			 from among the members an interim Chairperson to serve until a new Chairperson
			 is appointed.
			6.Compensation
			Members of
			 CongressMembers of the
			 Commission who are Members of Congress shall not receive additional pay,
			 allowances, or benefits by reason of their service on the Commission, but, as
			 permitted by law, may be reimbursed for travel, subsistence, and other
			 necessary expenses incurred when performing duties of the Commission.
			7.Commission
			 Hiring AllowanceSuch sums as
			 are necessary shall be appropriated to conduct the activities of the Commission
			 but shall be no less than $5 million annually. Recovery of any assets
			 fraudulently accruing to members of the boards of directors shall be returned
			 to the general Treasury to offset such expenditures.
		
